Title: To James Madison from Peter Stirling, 28 May 1802
From: Stirling, Peter
To: Madison, James


					
						Dear Sir.
						Barcelona 28. May 1802.
					
					I had the honour of directing my last to you Sir, bearing date of the 29 April and a 

duplicate of Same Sent Via Bordeaux, Some of which I hope you have received but lest all should 

have miscarried I inclose a Coppy: being moved for general good and have to add that Scrupolous 

precautions are taken here to avoyd an introduction. It is Said that advices are Circulating from 

French Comissaries of foreign Relations, even gone so farr as plublishing in their Newspapers that 

the infection is so pestiferous in Oran that great numbers are Swept off Dayly, even Said that a 

Person when atacked hardly lives four hours. I likewise understand that the French Nation are 

going to be So Cautious as not to admitt into their Ports any Vessell from oran or its 

Neighbourhood. For the present perfect Health is enjoyed in Spain, if any mutation takes Place 

concerning the above I shall not fail in keeping you fully advised. The French news Papers will 

no doubt, Continue to furnish advise. Should Publick Health in Spain be attacked I shall on my 

part furnish the earliest advices.  But I Hope  Providence will preserve us in This Side, and Soon disperse what reigns, tho it  is reasonable to expect little relief in Oran Till winter comes on. The Said information I have had 

from Mr. Jn. Br.  Vignes French agent here. On my Soliciting in Behalf of Capt. H. May of the 

Schooner Polly of Boston I had the inclosed answer from the Superior Court of   of this City. The 

Said Capt. was told by Some that his quarantine should be  streched to 40. d. by which I undertook 

his case at the expiration of the time promised to him at his arrival.
					I hope that availing my Self of the first oportunities will be acceptable, although I am 

Convinced that Such essential advices have reached you before this as other Consuls doubtless 

have given due notice being nearer the Theatre of the raging illness.
					Nothing else occuring esential for the present. I am with the utmost Respect your most 

Obedt. & mt. Hle. Servant.
					
						Peter Stirling at. & 
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
